PER CURIAM.
Although we believe the better practice would have been to allow the appellant the privilege of reserving his opening statement until after the state had rested, we find no prejudicial or reversible error in the trial court’s decision not to do so. Hawkins v. State, 199 So.2d 276 (Fla.1967), vacated in part, 408 U.S. 941, 92 S.Ct. 2857, 33 L.Ed.2d 765 (1972). We also find no error in the admission of photographs of the deceased victim.
Accordingly, the judgment and sentence of the trial court are affirmed.
ANSTEAD, C.J., and DELL and WALDEN, JJ., concur.